
	
		III
		110th CONGRESS
		2d Session
		S. RES. 444
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. Biden (for himself,
			 Ms. Murkowski, Mr. Hagel, and Mr.
			 Durbin) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Relations
		
		
			February 14, 2008
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the strong alliance that has been forged between the United States
		  and the Republic of Korea and congratulating Myung-Bak Lee on his election to
		  the presidency of the Republic of Korea.
	
	
		Whereas the United States and the Republic of Korea enjoy
			 a comprehensive alliance partnership founded in shared strategic interests and
			 cemented by a commitment to democratic values;
		Whereas the alliance between the United States and the
			 Republic of Korea has been forged in blood and honed by struggles against
			 common adversaries;
		Whereas on December 19, 2007, the Senate passed S. Res.
			 279, marking the 125th anniversary of the 1882 Treaty of Peace, Amity, Commerce
			 and Navigation between the Kingdom of Chosun (Korea) and the United States, and
			 recognizing that the strength and endurance of the alliance between the
			 United States and the Republic of Korea should be acknowledged and
			 celebrated;
		Whereas during the 60 years since the founding of the
			 Republic of Korea on August 15, 1948, the Republic of Korea, with unwavering
			 commitment and support from the United States, has accomplished a remarkable
			 economic and political transformation, rising from poverty to become the 11th
			 largest economy in the world and a thriving multi-party democracy;
		Whereas the economic relationship between the United
			 States and the Republic of Korea is deep and growing and has been mutually
			 beneficial to both countries;
		Whereas there are deep cultural and personal ties between
			 the people of the United States and the people of the Republic of Korea, as
			 exemplified by the large flow of visitors and exchanges each year between the 2
			 countries and the nearly 2,000,000 Korean Americans who currently reside in the
			 United States;
		Whereas the United States and the Republic of Korea are
			 working together to address the threat posed by North Korea’s nuclear weapons
			 program and to build a lasting peace on the Korean Peninsula;
		Whereas this alliance is promoting international peace and
			 security, economic prosperity, human rights and the rule of law, not only on
			 the Korean Peninsula, but also throughout the world; and
		Whereas Myung-Bak Lee, who won election to become the next
			 President of the Republic of Korea, has affirmed his deep commitment to further
			 strengthening the alliance between the United States and the Republic of Korea,
			 by expanding areas of cooperation and realizing the full potential of our
			 mutually beneficial partnership: Now, therefore, be it
		
	
		That the Senate congratulates
			 Myung-Bak Lee on his election to the presidency of the Republic of Korea and
			 wishes him and the Korean people well on his inauguration on February 25,
			 2008.
		
